Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3, 5,7, 9, 11, 13, 16-18, 20, 29, 33-34, 37, 42, 52-53, 58-59, 62-63, 69-70, 75, 77, 79-80, 83-85, 87, 96, 100-101, 104, 109, 120-121, 126-129, 131 and 133-135 are pending. 

Claims 17, 18, 20, 29, 33, 52, 53, 58, 66, 69-70, 75, 77, 79-80, 83-85, 87, 96, 100-101, 104, 109, 120, 121, 126-129, 131 and 133-135 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-3, 5, 7, 9, 11, 13, 16, 34, 37, 42, 59, 62 and 63, drawn to a particular ligand drug conjugate (LDC) that read on the compound B in Examples 24 and 25, having the structure

    PNG
    media_image1.png
    666
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    544
    media_image2.png
    Greyscale
,
The basic BU is 
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale
. are being acted upon in this Office Action.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2022 was filed after the mailing date of the Non-Final Office on March 8, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection Withdrawn
	The objection to the specification is withdrawn in view of the amendment filed June 8, 2022.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5, 7, 9, 11, 13, 16, 34, 37, 42, 59, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
The claims encompass any and all ligand Drug conjugate (LDC) compound, wherein the compound is represented by the structure of formula 1 or Formula 2:

    PNG
    media_image5.png
    214
    590
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    215
    568
    media_image6.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein
L is a Ligand Unit, wherein the Ligand Unit is any antibody or antigen binding fragment thereof;
S is a sulfur atom of the Ligand Unit, which in Formula 2 is bonded to the carbon atom α or β to the carboxylic acid functional group of the indicated succinic acid amide (M3) moiety;
RM is hydrogen or an optionally substituted C1-C¢ alkyl, which in Formula 2 is bonded to the saturated carbon atom adjacent to the carbon substituted by L-S-‘,
subscript w is 0 or 1;
subscript n is 1, 2, 3 or 4;
subscript a is 0 or 1;
subscript b is 0 or 1,
provided that subscript b is 1 when subscript n is 2, 3 or 4 and subscript b is 0 when subscript n is 1;
A is a first optional Stretcher Unit comprising an α-amino acid, a β-amino acid or other amine-containing acid residue;
Ao is a second optional Stretcher Unit comprising a carbonyl-containing functional group covalently attached to B, A, W, Y or D; 
B is an optional Branching Unit comprising a natural or un-natural amino acid or other amine-containing acid residue having a functionalized side chain; and 
wherein each of A, Ao and B is an independently selected single unit or is optionally comprised or consists of two, three or four independently selected subunits;
Y is optionally present as an optionally substituted heteroatom, an optionally substituted functional group or a Spacer Unit, independently selected when subscript y is 2 so that Yy is —-Y- Y’-, wherein Y and Y’ are, respectively, a first and second optionally substituted heteroatom, optionally substituted functional group or Spacer Unit;
subscript w is 0 or 1, wherein W is absent when subscript w is 0, or when subscript w is 1 then
W is a Peptide Cleavable Unit, or
W is a Glucuronide Unit of formula -Y(W’)-, wherein W’ represents a carbohydrate moiety with glycosidic bonding to Y through a optionally substituted heteroatom;
provided that Y bonded to W’ is a self-immolative Spacer Unit;
subscript y is 0, 1 or 2,
provided that subscript y is 1 or 2, when W is a Glucuronide Unit, in which instance subscript y is inclusive of the self-immolative Spacer Unit bonded to W’, except that subscript y is 1 and Y of the Glucuronide Unit is bonded to D when D is a quaternized Drug Unit (D*), and
provided that subscript y is 1 and Y is a self-immolative Spacer Unit bonded to D and W when W is a Peptide Cleavable Unit and D is a quaternized Drug Unit (D*);
BU is a Basic Unit and R® is an optionally substituted C\-Ci2 alkyl group that together with the carbon atom to which both are attached, as represented by the solid curved line, define a cyclic Basic Unit having an optionally substituted spiro C3-C20 heterocyclo containing a skeletal basic nitrogen atom of a secondary or tertiary amine functional group that is attributable to BU; and
wherein the basic nitrogen atom of the cyclic Basic Unit is optionally suitably protected by a nitrogen protecting group, dependent on the degree of substitution of the basic nitrogen atom, or is optionally protonated;
D is any Drug Unit, or 
D is any quaternized Drug Unit represented as D* so that D* replaces D in Formula 1 and Formula 2 provided that subscript w is 1; 
wherein if subscript w is 1, activation of the Glucuronide Unit by a glycosidase or activation of the Peptide Cleavable Unit by a protease within a  Ligand Drug Conjugate compound initiates release of the Drug Unit or quaternized Drug Unit as any biologically active compound or any derivative thereof from that Ligand Drug Conjugate compound, 
or if subscript w is 0, any biologically active compound or any derivative thereof is released from a Ligand Drug Conjugate compound on enzymatic or non-enzymatic cleavage of a bond within a drug linker moiety of the Conjugate compound that attaches Yy-D to the indicated Lss or Ls structure of that drug linker moiety; and  wherein p’ is an integer ranging from 1 to 24.
	
Regarding antibody, the specification discloses:
[0088] In some aspects an antibody selectively and specifically binds to an epitope on hyper-proliferating or hyper-stimulated mammalian cells (i.e., abnormal cells), wherein the epitope is preferentially displayed by or is more characteristic the abnormal cells in contrast to normal cells, or is preferentially displayed by or is more characteristic of normal cells in the vicinity of abnormal cells in contrast to normal cells not localized to the abnormal cells. In those aspects the mammalian cells are typically human cells. 
[0089] "Monoclonal antibody" as used herein, unless otherwise stated or implied by context, refers to an antibody obtained from a population of substantially homogeneous antibodies, i.e., the individual antibodies comprising the population are identical except for possible naturally-occurring mutations that may be present in minor amounts or differences in glycosylation patterns. A monoclonal antibody (mAb) is highly specific, being directed against a single antigenic site. The modifier "monoclonal" indicates the character of the antibody as being obtained from a substantially homogeneous population of antibodies, and is not to be construed as requiring production of the antibody by any particular method. 
[0090] "Antibody fragment" as used herein, unless otherwise stated or implied by context, refers to a portion of an intact antibody that is comprised of the antigen-binding site or variable region of the intact antibody and remains capable of binding to the cognate antigen of the intact antibody. Examples of antibody fragments include Fab, Fab', F(ab').sub.2, and Fv fragments, diabodies, triabodies, tetrabodies, linear antibodies, single-chain antibody molecules, scFv, scFv-Fc, multispecific antibody fragments formed from antibody fragment(s), a fragment(s) produced by a Fab expression library, or an epitope-binding fragments of any of the above which immunospecifically binds to a target antigen (e.g., a cancer cell antigen, an immune cell antigen, a viral antigen or a microbial antigen). 

What is disclosed by the specification, by contrast, is narrow in that it only shows actual reduction to practice of just anti-CD30 antibody Conjugates A-D.  The antibody-drug conjugates have a cAC10 (anti-CD30) of human IgG1, a MMAE Drug Unit with a uniform drug loading of 8 (i.e., subscript p is 8), a val-cit Peptide Cleavable Unit and a self-stabilizing Linker Unit containing either an acyclic Basic Unit (Conjugate A) or a cyclic Basic Unit in which the basic nitrogen of that acyclic Basic Unit has been formally cyclized to R.sup.a2 of Formula 1, wherein that variable group is methyl or ethyl, so as to define a C.sub.4-heterocyclo (Conjugate B) or a C.sub.6-heterocyclo (Conjugate C), respectively. Those formal cyclizations to Conjugates B and C result in both having a cyclic Basic Unit with a basic secondary amine so that variable group R.sup.a3 of Formula 1, which is bonded to the basic nitrogen atom, is hydrogen. To determine the effect of additional substitution of that nitrogen atom, which results in a cyclic Basic Unit having a tertiary basic amine, R.sup.a3 in Conjugate B is changed from hydrogen to --CH2-(CH2)3-Ph and --CH.sub.2--(CH.sub.2).sub.2--O--(CH.sub.2O--).sub.11--CH.sub.3 to provide Conjugate D and Conjugate E, respectively, see para. [0129].  Example 24.  
Cytotoxicity of Conjugates A-D of Example 24 toward CD30.sup.+ cancer cells, which are targeted by their cAC10 antibody Ligand Unit, were evaluated in accordance with the generalized in vitro assay procedures of Example 28. 
The cytotoxicity results are provided by Table 2. As a positive control a cAC10 Antibody Drug Conjugate was tested against the same panel of CD30.sup.+ cancer cells (conjugate M).  Stability of the antibody drug conjugates were evaluated in vivo, see Example 27.  The results show that no premature release of MMAE for Conjugates B, C and D contain cyclic Basic Units during the 7 day time course.  In contrast, the positive control conjugate (Conjugate M), which is similar structure to Conjugate A-D but contains no Basic Unit, loses up to 50% of its Drug unit. 
However, the specification does not describe the structure-identifying information about the ligand Drug conjugate (ADC) compounds wherein the ligand is any antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or target any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59) conjugated to any quaternized drug unit or any biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any auristatin (claims 37 and 42) as a pharmaceutical acceptable formulation or any precursor thereof (claim 63) wherein the undisclosed quaternized drug unit or any biologically active compound or derivative thereof is conjugated to the undisclosed antibody or antigen binding fragment thereof via a linker having the formula 1 or formula 2, nor describe a representative number of species of the ligand drug conjugate (LDC) falling with the scope of the genus so the one of skill in the art can visualize or recognize the member of the genus of Drug conjugate (ADC) compounds themselves that is effective for treating any and all cancer.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus of Ligand Drug conjugates.
Regarding the ligand is any antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) or such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or target any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59), there is insufficient guidance as to the binding specificity of the claimed antibody drug conjugate that correlated with the structure, e.g.,  of the heavy chain and light chain variable region that linked to any undisclosed quaternized drug unit or derivative thereof for treating cancer.  
The specification discloses just anti-CD30 (cAC10) and anti-CD19 (hBU12).  However, two species of antibodies are not representative of the genus of “antibody or antigen binding fragment thereof” or subgenus of antibodies that target any accessible cell-surface antigen of abnormal cell capable of internalized bound ADC or target any cell surface antigen of vascular epithelial cell in the vicinity of abnormal cell (claim 59) to reasonably convey that applicant have possession of the genus or subgenus antibodies for claimed ligand drug conjugate.   The specification does not describe the common structure of heavy and light chain variable regions of antibodies that bind to a particular target, much less binding to all accessible cell-surface antigen of abnormal cell capable of internalized bound ADC or target any cell surface antigen of vascular epithelial cell in the vicinity of abnormal cell (claim 59).
At the time the invention was made, it was known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al., (of record J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of two antibodies that bind to CD30 (cAC10) and CD19 (hBU12) cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antibody function.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Furthermore, the location or site of conjugation on the drug to the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (of record, Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding any quaternized drug, biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63), the specification discloses just MMAE drug unit.  The specification does not describe the common structure of “quaternized drug” or “biologically active compound” or “derivative thereof” share by members of the genus.  It is unpredictable which antibody or antigen binding fragment thereof conjugated to which “quaternized drug” or “biologically active compound” or “derivative” via a cyclic basic linker is effective as a pharmaceutical formulation or precursor thereof effective to treat which cancer, absent of any in vivo working examples.  One of skill in the art cannot "visualize or recognize" most members of the genus of “quaternized drug” or “biologically active compound” or “derivative” and “precursor thereof” as a pharmaceutical formulation for treating which disease. 
Regarding the self-stabilized linker (Lss) in the claimed LDC compound, the specification discloses the self-stabilizing Linker unit contains a maleimide having a cyclic nitrogen ring (BU) wherein the variable group Ra2 is C4-heterocyclo (conjugate B) or a C6-heterocyclo (Conjugate C), in both having a cyclic Basic Unit with a basic secondary amine so that the variable group Ra2 of formula 1, which is bonded to the basic nitrogen atom, is hydrogen, see para. [1077].  
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale

The additional substitution of that nitrogen atom, which resulted in a cyclic Basic Unit having a tertiary basic amine, Ra2 is CH2(CH2)3-Ph.  
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale
.
Regarding (Aa-Ww-Yy), the specification discloses just a val-cit peptide cleavable unit (aka Aa), linked to a PAB-type self-immolative Spacer Unit (Yy).  The Conjugates A-D have identical --W--Y.sub.y-D (val-cit-PAB-MMAE).
Regarding claim 59, the specification does not describe the structure, e.g., heavy and light chain variable region of antibodies that bind to any accessible cell-surface antigen of abnormal cell capable of internalized bound ADC or target any cell surface antigen of vascular epithelial cell in the vicinity of abnormal cell other than CD30 and CD20.
Regarding pharmaceutical acceptable formulation or precursor thereof (claim 63), given the lack of guidance as to the binding specificity of the claimed Ligand Drug Conjugate (LDC) compound and insufficient in vivo working examples, it is unpredictable which undisclosed ligand drug conjugate above or “precursor thereof” can be used for treating which disease such as cancer.   Thus, one of skill in the art would reasonably conclude that applicant was not in possession of the genus of Ligand Drug Conjugate (LDC) compounds at the time of filing.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a Ligand Drug Conjugate (ADC) compound, wherein the compound is represented by the structure:

    PNG
    media_image5.png
    214
    590
    media_image5.png
    Greyscale

Or 
wherein L is a cAC10 antibody that binds to CD30, 
Lss is a self-stabilizing linker,
M2 is unhydrolyzed maleimide, 
RM is a hydrogen, Ao is carbonyl, subscription b is 0, B is absent, subscript a is 0 and A is absent, subscript w is 1, subscript y is 2, subscript n is 1, subscript p’ is 8, L is a cAC10 antibody that binds to human CD30, 
BU and Ra2 together form a basic cyclic unit having the structure selected from 
 
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale

Ww is dipeptide Val-Cit having the structure 
    PNG
    media_image7.png
    93
    87
    media_image7.png
    Greyscale
,
Yy is a self-immolative Spacer Unit p-amino benzyl carbamate (PAB) having the structure:

    PNG
    media_image8.png
    62
    89
    media_image8.png
    Greyscale
 and 
D is the drug monomethylauristatin E (MMAE),
(2) a Ligand Drug Conjugate (ADC) compound, wherein the compound is represented by the structure:

    PNG
    media_image9.png
    196
    707
    media_image9.png
    Greyscale

wherein L is a cAC10 antibody that binds to CD30, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that the present claims are directed to Ligand Drug Conjugate compounds (LDCs) comprising a cyclic Basic Unit (BU). The cyclic Basic Unit is in appropriate proximity to a succinimide ring system such that BU participates in base catalyzed hydrolysis of the succinimide ring system to form a succinic acid moiety. The resulting LDC comprising a succinic acid moiety is self-stabilized, as it is resistant to retro-Michael addition and premature loss of a drug linker moiety.  The cyclic Basic Unit also provides a solution to unexpected problems relating to loss of stereochemical integrity that may occur with an acyclic Basic Unit. The cyclic Basic Unit embodies the inventive aspect (i.e., technical feature) of the claimed invention, whereas the other components of the claimed LDC compounds are peripheral to the invention. As discussed herein, Applicant respectfully submits that the cyclic Basic Unit and its solution to the aforementioned unexpected problem have been more than adequately disclosed in the application.
The Examiner alleges what is disclosed in the specification only shows actual reduction to practice of anti-CD30 antibody Conjugates A-D. Applicant respectfully disagrees. The present claims are directed to LDCs comprising at least a Ligand Unit, a succinimide ring system or a succinic acid moiety, a cyclic Basic Unit, and a Drug Unit. Each of Conjugates B-E and G-L comprise all four of these required components. Conjugates B, D, E, G, H, I, K, and L comprise an anti-CD30 antibody, a succinimide ring system or a succinic acid moiety, a cyclic Basic Unit comprising an azetidinyl moiety, and an MMAE Drug Unit. Conjugate C comprises an anti-CD30 antibody, a succinimide or succinic acid moiety, a cyclic Basic Unit comprising a piperidinyl moiety, and a MMAE Drug Unit. Accordingly, the specification exemplifies additional conjugates beyond those acknowledged by the Examiner.
For claims drawn to a genus, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of a relevant, identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. MPEP §2163. The cyclic Basic Unit of the LDCs of the present claims is a relevant, identifying characteristic of the genus. The cyclic Basic Unit is defined as “having an optionally substituted C3-C20 heterocyclo containing a skeletal basic nitrogen atom of a secondary or tertiary amine functional group that is attributable to BU” and thus has an identifying structure. That identifying structure is described in numerous embodiments throughout the specification and is exemplified by multiple examples. Further, the cyclic Basic Unit also has identifying physical and/or chemical properties because it participates in base catalyzed hydrolysis of the succinimide ring system to form a self-stabilized LDC as described above. As such, the claims all have a relevant, identifying structure that is clearly tied to a functional improvement as described throughout the specification.
Additionally, the Examiner alleges two species of antibodies are not representative of the genus of “Ligand” because one cannot predict the structure of all antibodies that bind to an antigen based on the structure of the antigen, changes in the amino acid sequence of an antibody can affect antibody function, and the site of conjugation on the drug and the antibody affects conjugate stability and pharmacokinetics of antibody drug conjugates. Applicant respectfully disagrees. The present claims are directed to Ligand Drug Conjugate compounds. As described above the cyclic Basic Unit in the linker portion of the LDC compounds is the relevant, identifying characteristic of the claims. Variations in antigen structure, antibody function, and pharmacokinetics relating to the Ligand Unit of the claimed LDC compounds are NOT determinative of the function of the inventive aspect of the claims. The present claims are directed to LDCs comprising a cyclic Basic Unit that participates in acid catalyzed hydrolysis of a succinimide ring system to form a self-stabilized LDC. A person of ordinary skill in the art would recognize this base catalyzed hydrolysis and self-stabilization would occur within the linker portion of a Ligand Drug Conjugate compound in the presence of water molecules, and the base catalyzed hydrolysis and self-stabilization would not be limited to the Ligand Drug Conjugates comprising antibodies exemplified in the specification. The base catalyzed addition of a water molecule to one of the succinimide carbonyl-nitrogen bonds is described in at least paragraphs [0135]-[0140] and [0142] of the specification as filed. In particular, paragraphs [0137] and [0139] describe exemplary structures comprising self-stabilizing (Lss) moieties with M2 and Ar(cBU)-Ao components before the base catalyzed hydrolysis and exemplary structures comprising self-stabilized (Ls) moieties with M? and Ar(cBU)-Ao components after the base catalyzed hydrolysis. Paragraph [0140] describes that the wavy line in each of the above Lss and Ls moieties indicates the site of covalent attachment of a sulfur atom on a Ligand Unit derived from a thiol functional group of a targeting agent, which becomes the Ligand Unit of the resulting LDC compound upon Michael addition of that thiol group to the maleimide ring system of an M! moiety in a corresponding Drug Linker compound. Base catalyzed hydrolysis of a succinimide ring system occurs at a site within the linker moiety of a Ligand Drug Conjugate compound, and the Ligand Unit is at a separate site where it does not participate in the base catalyzed hydrolysis. That is further supported by Example 26, paragraphs [0196]-[1104], wherein controlled hydrolysis catalyzed by an acyclic Basic Unit demonstrates base catalyzed hydrolysis of the succinimide ring system also occurs in the absence of a Ligand Unit. Therefore, base catalyzed hydrolysis of the succinimide ring system and the resulting stabilization of the Ligand Drug Conjugate occurs regardless of the Ligand Unit used.
The Examiner alleges the specification discloses the self-stabilizing linker unit containing a maleimide, and only Ligand Drug Conjugate compounds with an unhydrolyzed maleimide meet the written description requirement. Applicant respectfully disagrees. Ligand Drug Conjugate compounds of the present claims do not comprise a maleimide moiety. That is a moiety present in Drug Linker compounds. As described in paragraph [0135], the M’ moiety of a self-stabilizing linker (Lss) in a Ligand Drug Conjugate has a thio-substituted succinimide ring system resulting from Michael addition of a sulfhydryl group of a targeting moiety to the maleimide ring system of M! of a Lss moiety in a Drug Linker compound. The hydrolysis of a succinimide ring system to form a succinic acid moiety is thoroughly described for instance in paragraphs [0135]-[0140]. The hydrolysis is further described and exemplified in Example 24, which examines the hydrolysis kinetics for conversion of Antibody Drug Conjugates of Formula 1 to those of Formula 2. The data obtained in Example 24 demonstrate hydrolysis of the succinimide ring within an Antibody Drug Conjugate can have a t1/2 ranging from at least 0.42- 77.6 hours. Applicant respectfully submits that Ligand Drug Conjugate compounds comprising a succinic acid moiety are sufficiently exemplified. As discussed above, the present claims are directed to Ligand Drug Conjugate compounds comprising a Ligand Unit. Therefore, each of the exemplified Ligand Drug Conjugate compounds meets the written description requirement regardless of whether they were evaluated for their cytotoxicities toward CD30* cancer cells.
Further, Example 25 evaluates Ligand Drug Conjugate compounds comprising a succinic acid moiety for their cytotoxicities toward CD30* cancer cells. As described in paragraph [1091], the cytotoxicities of Conjugates A-D of Example 24 toward CD30* cancer cells were evaluated in accordance with the generalized in vitro assay procedures of Example 28. The generalized in vitro assay procedures described in Example 28 include an incubation for 4 days following the addition of Antibody Drug Conjugates (ADCs). As the cells were incubated with ADCs for 4 days, these ADCs were in the presence of water molecules for 96 hours before growth inhibition was assessed. This incubation time of 96 hours exceeds the hydrolysis ti2 ranging from at least 0.42-77.6 hours as demonstrated in Example 24. Therefore, a population of the Antibody Drug Conjugates evaluated in Example 25 comprise a hydrolyzed succinimide ring system.
The Examiner alleges the specification discloses only a val-cit peptide cleavable unit linked to a PAB-type self-immolative Spacer Unit. Applicant respectfully disagrees. Antibody Drug Conjugates G, H, I, K, and L are exemplified ADCs that do not have a val-cit peptide cleavable unit but instead have a Glucuronide Unit. As discussed above, the present claims are directed to Ligand Drug Conjugate compounds comprising a cyclic Basic Unit where the Cleavable and Ligand Units are merely ancillary components with respect to the inventive aspect of the claimed invention (vide supra). Therefore, each of the exemplified Ligand Drug Conjugate compounds meets the written description requirement regardless of whether they were evaluated for their cytotoxicities toward CD30* cancer cells in Example 25. The synthesis of each of those Conjugates is thoroughly described, and their hydrolysis kinetics are analyzed in Example 24. Further, a Cleavable Unit and self-immolative Spacer Unit do not participate in the base catalyzed hydrolysis of the succinimide ring system. Those variables are encompassed in the moiety Lo, which is present both before and after the base catalyzed hydrolysis as described in paragraphs [0137] and [0139]. Therefore, base catalyzed hydrolysis of the succinimide ring system and the resulting stabilization of the Ligand Drug Conjugate occurs regardless of the identities of the Cleavable and self-immolative Spacer Units.
A technical feature of the present claims is the cyclic Basic Unit, which offers improved stability over previous Ligand Drug Conjugates, as described in paragraphs [0005]- [0007]. That technical feature and resulting improved stability can be realized across different R™ group and various classes of Ligand and Drug Units. Accordingly, for at least the reasons provided herein, one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore, the claims meet the written description requirement.
	
In response, the claims the present claims are directed to Ligand Drug Conjugate compounds (LDCs) comprising any antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or target any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59) conjugated to any drug unit or quaternized drug unit or any biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any auristatin (claims 37 and 42) as a pharmaceutical acceptable formulation or precursor thereof (claim 63) wherein the undisclosed quaternized drug unit or any biologically active compound or derivative thereof is conjugated to the undisclosed antibody or antigen binding fragment thereof via a linker having the formula 1 or formula 2 that comprises a cyclic Basic Unit (BU) that participates in acid catalyzed hydrolysis of a succinimide ring system to form a self-stabilized LDC a linker, the claims are drawn to just the linker itself.  
What is disclosed by the specification, by contrast, is narrow in that it only shows actual reduction to practice of just anti-CD30 antibody Conjugates A-D.  The antibody-drug conjugates have a cAC10 (anti-CD30) of human IgG1, a MMAE Drug Unit with a uniform drug loading of 8 (i.e., subscript p is 8), a val-cit Peptide Cleavable Unit and a self-stabilizing Linker Unit containing either an acyclic Basic Unit (Conjugate A) or a cyclic Basic Unit in which the basic nitrogen of that acyclic Basic Unit has been formally cyclized to R.sup.a2 of Formula 1, wherein that variable group is methyl or ethyl, so as to define a C.sub.4-heterocyclo (Conjugate B) or a C.sub.6-heterocyclo (Conjugate C), respectively. Those formal cyclizations to Conjugates B and C result in both having a cyclic Basic Unit with a basic secondary amine so that variable group R.sup.a3 of Formula 1, which is bonded to the basic nitrogen atom, is hydrogen. To determine the effect of additional substitution of that nitrogen atom, which results in a cyclic Basic Unit having a tertiary basic amine, R.sup.a3 in Conjugate B is changed from hydrogen to --CH2-(CH2)3-Ph and --CH.sub.2--(CH.sub.2).sub.2--O--(CH.sub.2O--).sub.11--CH.sub.3 to provide Conjugate D and Conjugate E, respectively, see para. [0129].  Example 24.  
Cytotoxicities of Conjugates A-D of Example 24 toward CD30.sup.+ cancer cells, which are targeted by their cAC10 antibody Ligand Unit, were evaluated in accordance with the generalized in vitro assay procedures of Example 28. 
The cytotoxicity results are provided by Table 2. As a positive control a cAC10 Antibody Drug Conjugate was tested against the same panel of CD30.sup.+ cancer cells (conjugate M).  Stability of the antibody drug conjugates were evaluated in vivo, see Example 27.  The results show that no premature release of MMAE for Conjugates B, C and D contain cyclic Basic Units during the 7 day time course.  In contrast, the positive control conjugate (Conjugate M), which is similar structure to Conjugate A-D but contains no Basic Unit, loses up to 50% of its Drug unit. 
However, the specification does not describe the structure-identifying information about the ligand Drug conjugate (ADC) compounds wherein the ligand is any antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or target any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59) conjugated to any quaternized drug unit or any biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any auristatin (claims 37 and 42) as a pharmaceutical acceptable formulation or precursor thereof (claim 63) wherein the undisclosed quaternized drug unit or any biologically active compound or derivative thereof is conjugated to the undisclosed antibody or antigen binding fragment thereof via a linker having the formula 1 or formula 2, nor describe a representative number of species of the ligand drug conjugates (LDC) falling with the scope of the genus so the one of skill in the art can visualize or recognize the member of the genus of Drug conjugate (ADC) compounds or precursor thereof themselves that is effective for treating any and all cancer.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus of Ligand Drug conjugates.
Regarding the ligand is any antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) or such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or target any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59), there is insufficient guidance as to the binding specificity of the claimed antibody drug conjugate that correlated with the structure, e.g.,  of the heavy chain and light chain variable region that linked to any undisclosed quaternized drug unit or derivative thereof for delivering the drug to the target, in turn, effective to treat which cancer, other than the specific antibody anti-CD30 (cAC10) that binds to CD30 and anti-CD19 (hBU12) that binds to CD19.  
Further, two species of antibodies are not representative of the genus of “antibody or antigen binding fragment thereof” or subgenus of antibodies that target that target any accessible cell-surface antigen of abnormal cell capable of internalized bound ADC or target any cell surface antigen of vascular epithelial cell in the vicinity of abnormal cell (claim 59) to reasonably convey that applicant have possession of the genus or subgenus antibodies for ligand drug conjugate.   The specification does not describe the common structure of heavy and light chain variable regions of antibodies that bind to a particular target, much less binding to any accessible cell-surface antigen of abnormal cell capable of internalized bound ADC or target any cell surface antigen of vascular epithelial cell in the vicinity of abnormal cell (claim 59).   The specification does not describe which antibody when conjugated to the drug can be internalized by “abnormal” cells. 
At the time the invention was made, it was known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al., (of record J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of two antibodies that bind to CD30 (cAC10) and CD19 (hBU12) cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antibody function.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Furthermore, the location or site of conjugation on the drug to the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (of record, Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding any quaternized drug, biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) or precursor thereof (claim 63), the specification discloses just MMAE drug unit.  The specification does not describe the common structure of “quaternized drug” or “biologically active compound” or “derivative” share by members of the genus.  It is unpredictable which antibody or antigen binding fragment thereof conjugated to which “quaternized drug” or “biologically active compound” or “derivative” or “precursor thereof” via a cyclic basic linker is effective as a pharmaceutical formulation for treat which cancer, absent of any in vivo working examples.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus of “quaternized drug” or “biologically active compound” or “derivative” and “precursor thereof” as a pharmaceutical formulation for treating which disease.  As such, one of skill in the art would reasonably conclude that applicant was not in possession of the genus of Ligand Drug Conjugate (LDC) compounds at the time of filing.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.’’ (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
For these reasons, the rejection is maintained. 
Note, amending claim 1 to recite the antibody binds to human CD30 or human CD19, the drug unit is MMAE instead of any “biologically active compound or derivative thereof” and deleting “precursor thereof” in claim 63 would obviate this rejection. 


Claims 1-3, 5, 7, 9, 11, 13, 16, 34, 37, 42, 59, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling (1) a Ligand Drug Conjugate (ADC) compound, wherein the compound is represented by the structure:

    PNG
    media_image5.png
    214
    590
    media_image5.png
    Greyscale

Or 
wherein L is a cAC10 antibody that binds to CD30, 
Lss is a self-stabilizing linker,
M2 is unhydrolyzed maleimide, 
RM is a hydrogen, Ao is carbonyl, subscription b is 0, B is absent, subscript a is 0 and A is absent, subscript w is 1, subscript y is 2, subscript n is 1, subscript p’ is 8, L is a cAC10 antibody that binds to human CD30, 
BU and Ra2 together form a basic cyclic unit having the structure selected from 
 
    PNG
    media_image3.png
    90
    166
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    92
    96
    media_image4.png
    Greyscale

Ww is dipeptide Val-Cit having the structure 
    PNG
    media_image7.png
    93
    87
    media_image7.png
    Greyscale
,
Yy is a self-immolative Spacer Unit p-amino benzyl carbamate (PAB) having the structure:

    PNG
    media_image8.png
    62
    89
    media_image8.png
    Greyscale
 and 
D is the drug monomethylauristatin E (MMAE),
(2) a Ligand Drug Conjugate (ADC) compound, wherein the compound is represented by the structure:

    PNG
    media_image9.png
    196
    707
    media_image9.png
    Greyscale

wherein L is a cAC10 antibody that binds to CD30, does not reasonably provide enablement for any methods as set forth in claims ligand-drug conjugate (LDC) as set forth in claims 1-3, 5, 7, 9, 11, 13, 16, 34, 37, 42, 59, 62 and 63. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The present claims are directed to Ligand Drug Conjugate compounds (LDCs) comprising any antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or target any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59) conjugated to any drug unit or quaternized drug unit or any biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any auristatin (claims 37 and 42) as a pharmaceutical acceptable formulation or precursor thereof (claim 63) wherein the undisclosed quaternized drug unit or any biologically active compound or derivative thereof is conjugated to the undisclosed antibody or antigen binding fragment thereof via a linker having the formula 1 or formula 2 that comprises a cyclic Basic Unit (BU) that participates in acid catalyzed hydrolysis of a succinimide ring system to form a self-stabilized LDC a linker, the claims are drawn to just the linker itself.  
Enablement is not commensurate in scope with claims as how to use any antibody Drug Conjugate (LDC) compound without guidance as to the binding specificity of the antibody and the drug in the claimed Ligand Drug Conjugate (ADC) as a pharmaceutical formulation or precursor thereof for treating any disease, including but not limited to, cancer. 
The specification shows actual reduction to practice of just anti-CD30 antibody Conjugates A-D.  The antibody-drug conjugates have a cAC10 (anti-CD30) of human IgG1, a MMAE Drug Unit with a uniform drug loading of 8 (i.e., subscript p is 8), a val-cit Peptide Cleavable Unit and a self-stabilizing Linker Unit containing either an acyclic Basic Unit (Conjugate A) or a cyclic Basic Unit in which the basic nitrogen of that acyclic Basic Unit has been formally cyclized to R.sup.a2 of Formula 1, wherein that variable group is methyl or ethyl, so as to define a C.sub.4-heterocyclo (Conjugate B) or a C.sub.6-heterocyclo (Conjugate C), respectively. Those formal cyclizations to Conjugates B and C result in both having a cyclic Basic Unit with a basic secondary amine so that variable group R.sup.a3 of Formula 1, which is bonded to the basic nitrogen atom, is hydrogen. To determine the effect of additional substitution of that nitrogen atom, which results in a cyclic Basic Unit having a tertiary basic amine, R.sup.a3 in Conjugate B is changed from hydrogen to --CH2-(CH2)3-Ph and --CH.sub.2--(CH.sub.2).sub.2--O--(CH.sub.2O--).sub.11--CH.sub.3 to provide Conjugate D and Conjugate E, respectively, see para. [0129].  Example 24.  
Cytotoxicities of Conjugates A-D of Example 24 toward CD30.sup.+ cancer cells, which are targeted by their cAC10 antibody Ligand Unit, were evaluated in accordance with the generalized in vitro assay procedures of Example 28. 
The cytotoxicity results are provided by Table 2. As a positive control a cAC10 Antibody Drug Conjugate was tested against the same panel of CD30.sup.+ cancer cells (conjugate M).  Stability of the antibody drug conjugates were evaluated in vivo, see Example 27.  The results show that no premature release of MMAE for Conjugates B, C and D contain cyclic Basic Units linker during the 7 day time course.  In contrast, the positive control conjugate (Conjugate M), which is similar structure to Conjugate A-D but contains no Basic Unit, loses up to 50% of its Drug unit. 
However, the specification does not teach the binding specificity that correlated with the structure-identifying information about the antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59) conjugated to any drug unit or quaternized drug unit or any “biologically active compound” or “derivative thereof” (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any auristatin (claims 37 and 42) as a pharmaceutical acceptable formulation or precursor thereof (claim 63) wherein the undisclosed drug unit, quaternized drug unit or any biologically active compound or derivative thereof or precursor conjugated to the undisclosed antibody or antigen binding fragment thereof via a linker having the formula 1 or formula 2 is effect as a pharmaceutical composition for treating which disease. 
Regarding the ligand is any antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) or such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or target any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59), there is insufficient guidance as to the binding specificity of the claimed antibody drug conjugate that correlated with the structure, e.g.,  of the heavy chain and light chain variable region that linked to any undisclosed quaternized drug unit or derivative thereof for delivering the drug to the target that capable of internalized the undisclosed Ligand Drug Conjugate (LDC) compound, in turn, effective to treat which cancer, other than the specific antibody anti-CD30 (cAC10) that binds to CD30 and anti-CD19 (hBU12) that binds to CD19.  
Further, two species of antibodies are not representative of the genus of “antibody or antigen binding fragment thereof” or subgenus of antibodies that target that target any accessible cell-surface antigen of abnormal cell capable of internalized bound ADC or target any cell surface antigen of vascular epithelial cell in the vicinity of abnormal cell (claim 59).  The specification does not teach the common structure of heavy and light chain variable regions of antibodies that bind to a particular target, much less binding to any accessible cell-surface antigen of abnormal cell capable of internalized bound ADC or target any cell surface antigen of vascular epithelial cell in the vicinity of abnormal cell (claim 59) to enable one of skill in the art to make and use without undue experimentation.  There are no working examples of the claimed Ligand Drug Conjugate internalized into the bound ADC in any cell.  
At the time the invention was made, it was known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al., (of record J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of two antibodies that bind to CD30 (cAC10) and CD19 (hBU12) cannot be predicted from the structure of the antigen or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antibody function.   
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Furthermore, the location or site of conjugation of the drug to the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (of record, Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding any drug unit or quaternized drug, biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) or precursor thereof (claim 63), the specification discloses just MMAE drug unit.  The specification does not teach how to predict which drug unit or quaternized drug, biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) or precursor thereof (claim 63) conjugated to which antibody comprising the cyclic basic succinic acid linker of formula I or formula II is effective as a pharmaceutical formulation for delivering the drug to the target for treating which disease.  There are insufficient in vivo working examples.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  

Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that a claimed invention is enabled if any person skilled in the art can make and use the invention without undue experimentation. MPEP § 2164.01. The Examiner alleges enablement is not commensurate in scope with the claims as to how to use any Ligand Drug Conjugate compound for treating any disease, including but not limited to cancer. When a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use. MPEP § 2164.03. The present claims are not limited by a recited use. An invention has a well-established utility if (i) a person of ordinary skill in the art would immediately appreciate why the invention is useful based on the characteristics of the invention (e.g., properties or applications of a product or process), and (ii) the utility is specific, substantial, and credible. MPEP § 2107. A person of ordinary skill in the art would immediately appreciate the claimed Ligand Drug Conjugate compounds are useful due to the presence of a Ligand Unit, a Drug Unit, and a self-stabilizing or self-stabilized linker. As described in paragraph [0231] of the specification as filed, the LDCs are capable of preferential delivery of a drug to the vicinity of abnormal cells in comparison to normal cells or their environment in which these abnormal cells are typically not present. The utility is specific, substantial, and credible.

Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art. MPEP § 2164.05. As of the filing date, a person skilled in the art would be able to select a Ligand Unit and a Drug Unit such that the skilled person would be able to use the Ligand Drug Conjugate compound to achieve the utility described in the specification. The present claims are directed to Ligand Drug Conjugate compounds (LDCs) comprising a cyclic Basic Unit (BU). The cyclic Basic Unit is in appropriate proximity to a succinimide ring system such that BU participates in base catalyzed hydrolysis of the succinimide ring system to form a succinic acid moiety. The resulting LDC comprising a succinic acid moiety is self-stabilized, as it resistant to retro-Michael addition and premature loss of a drug linker moiety. The cyclic Basic Unit also provides a solution to unexpected problems relating to loss of stereochemical integrity that may occur with an acyclic Basic Unit. The person skilled in the art would recognize the technical solution presented by the cyclic Basic Unit and combine this technical solution with the level of knowledge in the art at the time of filing to produce a suitable Ligand Drug Conjugate without undue experimentation for treating a disease.

The Examiner alleges the specification does not teach the structure common to the members of the genus so that one of skill in the art can make and use members of the genus. Applicant respectfully disagrees. The specification teaches the structure of the cyclic Basic Unit, which is a structure common to the members of the genus. As described above, this structure that is common to the members of the genus would be taken in combination with the level of knowledge in the art at the time of filing to produce a suitable Ligand Drug Conjugate for treating a disease.

The Examiner alleges what is disclosed in the specification only shows actual reduction to practice of anti-CD30 antibody Conjugates A-D. Applicant respectfully disagrees. The present claims are directed to LDCs comprising at least a Ligand Unit, a succinimide ring system or a succinic acid moiety, a cyclic Basic Unit, and a Drug Unit. Each of Conjugates B-E and G-L comprise all four of those required components. Conjugates B, D, E, G, H, I, K, and L comprise an anti-CD30 antibody, a succinimide ring system or a succinic acid moiety, a cyclic Basic Unit comprising an azetidinyl moiety, and an MMAE Drug Unit. Conjugate C comprises an anti-CD30 antibody, a succinimide ring system or a succinic acid moiety, a cyclic Basic Unit comprising a piperidinyl moiety, and an MMAE Drug Unit. Accordingly, the specification exemplifies additional conjugates beyond those acknowledged by the Examiner.

The Examiner alleges the specification discloses the self-stabilizing linker unit containing a maleimide, and only Ligand Drug Conjugate compounds with an unhydrolyzed maleimide meet the written description requirement. Ligand Drug Conjugate compounds of the present claims do not comprise a maleimide moiety. As described in paragraph [0135], the M7 moiety of a self-stabilizing linker (Lss) in a Ligand Drug Conjugate has a thio-substituted succinimide ring system resulting from Michael addition of a sulfhydryl group of a targeting moiety to the maleimide ring system of M! of a Lss moiety in a Drug Linker compound. The hydrolysis of a succinimide ring system to form a succinic acid moiety is thoroughly described for instance in paragraphs [0135]-[0140]. The hydrolysis is further described and exemplified in Example 24, which examines the hydrolysis kinetics for conversion of Antibody Drug Conjugates of Formula 1 to those of Formula 2. The data obtained in Example 24 demonstrate hydrolysis of the succinimide ring within an Antibody Drug Conjugate can have a ti ranging from at least 0.42-77.6 hours. Ligand Drug Conjugate compounds comprising a succinic acid moiety are sufficiently exemplified such that they meet the enablement requirement.

Further, Example 25 evaluates Ligand Drug Conjugate compounds comprising a succinic acid moiety for their cytotoxicities toward CD30* cancer cells. As described in paragraph [1091], the cytotoxicities of Conjugates A-D of Example 24 toward CD30* cancer cells were evaluated in accordance with the generalized in vitro assay procedures of Example 28. The generalized in vitro assay procedures described in Example 28 include an incubation for 4 days following the addition of Antibody Drug Conjugates. As the cells were incubated with antibody drug conjugates for 4 days, the Antibody Drug Conjugates were in the presence of water molecules for 96 hours before growth inhibition was assessed. This incubation time of 96 hours exceeds the hydrolysis t12 ranging from at least 0.42-77.6 hours as demonstrated in Example 24. Therefore, a population of the Antibody Drug Conjugates evaluated in Example 25 comprise a hydrolyzed succinimide ring system.

The Examiner alleges the specification does not teach antibodies that bind to all antigens on abnormal cells or cell surface antigens of vascular endothelial cells and are capable of internalization and are present in greater number on abnormal cells. As discussed above, these antibodies would be recognized by a person skilled in the art at the time of filing. A patent need not teach, and preferably omits, what is well known in the art. MPEP § 2164.01.

The Examiner alleges there are insufficient in vivo working examples regarding a pharmaceutically acceptable formulation or precursor thereof. A person skilled in the art would recognize how to access a pharmaceutically acceptable formulation of the presently claimed Ligand Drug Conjugate compounds at the time of filing. For at least the reasons provided herein, any person skilled in the art can make and use the invention without undue experimentation. Therefore, the enablement requirement is met.  


In response, the present claims are directed to Ligand Drug Conjugate compounds (LDCs) comprising any antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or target any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59) conjugated to any drug unit or quaternized drug unit or any biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any auristatin (claims 37 and 42) as a pharmaceutical acceptable formulation or precursor thereof (claim 63) wherein the undisclosed quaternized drug unit or any biologically active compound or derivative thereof is conjugated to the undisclosed antibody or antigen binding fragment thereof via a linker having the formula 1 or formula 2 that comprises a cyclic Basic Unit (BU) that participates in acid catalyzed hydrolysis of a succinimide ring system to form a self-stabilized LDC a linker, the claims are drawn to just the linker itself.  
The present claims are not limited to the cyclic Basic Unit (BU) itself as argued.  
The claims are not enabled because the specification does not teach the structure-identifying information about the antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59) conjugated to any drug unit or quaternized drug unit or any “biologically active compound” or “derivative thereof” (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) such as any auristatin (claims 37 and 42) as a pharmaceutical acceptable formulation or precursor thereof (claim 63) wherein the undisclosed drug unit, quaternized drug unit or any biologically active compound or derivative thereof or precursor conjugated to the undisclosed antibody or antigen binding fragment thereof via a linker having the formula 1 or formula 2 is effect as a pharmaceutical composition for treating which disease. 
Regarding the ligand is any antibody or any antigen binding fragment thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) or such as any antibody that target any cell-surface antigen of abnormal cell capable of internalized of bound antibody conjugate (ADC) or target any accessible cell-surface antigen of any vascular epithelial cell in the vicinity of abnormal cell (claim 59), there is insufficient guidance as to the binding specificity of the claimed antibody drug conjugate that correlated with the structure, e.g.,  of the heavy chain and light chain variable region that linked to any undisclosed quaternized drug unit or derivative thereof for delivering the drug to the target that capable of internalized the undisclosed Ligand Drug Conjugate (LDC) compound, in turn, effective to treat which cancer, other than the specific antibody anti-CD30 (cAC10) that binds to human CD30 and anti-CD19 (hBU12) that binds to human CD19.  
Further, two species of antibodies are not representative of the genus of “antibody or antigen binding fragment thereof” or subgenus of antibodies that target that target any accessible cell-surface antigen of abnormal cell capable of internalized bound ADC or target any cell surface antigen of vascular epithelial cell in the vicinity of abnormal cell (claim 59).  The specification does not teach the common structure of heavy and light chain variable regions of antibodies that bind to a particular target, much less binding to all accessible cell-surface antigen of abnormal cell capable of internalized bound ADC or all cell surface antigen of vascular epithelial cell in the vicinity of abnormal cell (claim 59).   There are no working examples of the claimed Ligand Drug Conjugate can internalized the bound ADC into any cell.  
At the time the invention was made, it was known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al., (of record J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of two antibodies that bind to CD30 (cAC10) and CD19 (hBU12) cannot be predicted from the structure of the antigen or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antibody function.   
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Furthermore, the location or site of conjugation of the drug to the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (of record, Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding any drug unit or quaternized drug, “biologically active compound or derivative thereof” (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) or “precursor thereof” (claim 63), the specification discloses just MMAE drug unit.  The specification does not teach how to predict which drug unit or quaternized drug, biologically active compound or derivative thereof (claims 1-3, 5, 7, 9, 11, 13, 16, 33, 62 and 63) or precursor thereof (claim 63) conjugated to which antibody comprising the cyclic basic succinic acid linker of formula I or formula II is effective as a pharmaceutical formulation for delivering the drug to the target cell for treating which cancer.   There are insufficient in vivo working examples.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  
For these reasons, the rejection is maintained. 

Note, amending claim 1 to recite the antibody binds to human CD30 or human CD19, the drug unit is MMAE instead of any “biologically active compound or derivative thereof” and deleting “precursor thereof” in claim 63 would obviate this rejection. 

Conclusion

No claim is allowed.   


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644